EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Transax International Limited South Part I-101 Nanshe Area, Pengnan Industrial Park North Yingbinbei Road, Waisha Town Longhu District, Shantou, Guangdong, China515023 We hereby consent to the inclusion in the Form 8-K/A of our report dated January 5, 2012 on the balance sheets of Shantou Big Tree Toys Co., Ltd. as of December 31, 2010 and 2009 and the related statements of operations and comprehensive income, stockholders' equity and cash flows for the years then ended. /s/ Sherb & Co., LLP Sherb & Co., LLP Certified Public Accountants Boca Raton, Florida March 3,2012
